department of the treasury internal_revenue_service attn mandatory review mc commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org organization name uil xx date address address date date org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated may 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on may 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on forms 1120-pc u s property and casualty insurance_company income_tax return for the year s ended december 20xx and december 20xx with us for future periods you are required to file income_tax returns with the appropriate service_center indicated in the-instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely vickie l hansen acting director eo examinations encl form 6018-a internal_revenue_service date date org address certified mail - return receipt requested dear department of the treasury te_ge division golden gate avenue stop san francisco ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication catalog number 34801v letter rev you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx 20xx tax identification_number year period ended org legend org organization name 3r g companies bm-4 2n 4t xx date city city g board members co-1 co-2 xyz state co-3 co-4 co-5 bm-1 bm-2 bm- issue whether org a controlled_foreign_corporation meets the new requirements for tax-exempt status under sec_501 as described in the pension funding equity act of facts org hereinafter org was incorporated on february 20xx in city xyz under the city business corporation ordinance 19xx the primary purposes for which the corporation was formed are to engage in any lawful act or activity for which corporations may be organized under the ordinance without prejudice to the generality of clause hereof to transact all or any kinds of re- insurance_business in any part of the world save and except in the federation of city and city to do all such things as may be deemed incidental or conducive to the attainment of the above objects or either of them including where necessary the application_for all requisite licenses and governmental or other consents under any relevant ordinance or regulations thereunder in force from time to time the purposes of the corporation are to be carried out and conducted mainly outside city in conformance with sec_123 of the ordinance the liability of members is limited the corporation is authorized to issue shares of dollar_figure per share the corporation actually issued shares the shares are owned equally by four shareholders bm-1 bm-2 bm-3 and bm-4 each shareholder owns interest in the corporation shares or ownership the registered office of the corporation is located in xyz city city and city xyz the registered agent of the corporation is co-1 org filed an election under internal_revenue_code sec_953 to be treated as a domestic_corporation for united_states tax purposes the election was accepted by the service and commenced on february 20xx internal_revenue_service records reveal that org was granted exemption as a small insurance_company described in sec_501 of the internal_revenue_code on may 20xx commencing february 20xx for all tax years beginning before january 20xx when net written premiums or if greater direct written premiums do not exceed for tax years beginning on or after january 20xx the corporation is exempt if a gross_receipts for the taxable_year do not exceed dollar_figuredollar_figure and b more than percent of the gross_receipts for the taxable_year consist of premiums form 886-a catalog number 20810w page o0f7__ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of item sec_12 20xx 20xx tax identification_number year period ended name of taxpayer org org is required to file annual information_return form_990 the form_990 return filed for the year ended december 20xx was examined by te_ge city post of duty during the initial inspection of the form_990 for 20xx it was noted that org accurately reported being exempt under sec_501 on line j in the heading of the return since the passage of the pension funding equity act of org filed form_990 returns for tax years ended december 20xx december 20xx and december 20xx on its form_990 returns filed for the years ended december 20xx and december 20xx org reported the following sources of income 20xxk 20xx gifts grants and contributions program service revenue membership dues assessments interest on savings dividends gain of sale of assets other income totals -0- _-0-_ in 20xx org began to cease accepting new business and went into run-off as a reinsurance company its sole purpose at that point was to pay claims on the variety of risks reinsured with the company and to make reimbursements for any policies cancelled by the consumer org engaged in only minimal reinsurance business in 20xx org received only dollar_figure premium income in 20xx the last year that org had positive premiums cash_flow was 20xx during the examination of the 20xx form_990 it was determined that the primary activity of org is to accepted reinsured risk that originated as vehicle service_contract with co-2 and co-3 as the direct writer and administrator the corporation is owned by four equal shareholders the shareholders are long time business operators in the automotive industry and operate two automobile dealerships located in the city xyz area the dealerships with which org is affiliated are called co-4 the dealerships were the source of the risk that was eventually reinsured by org department of the treasury-internal revenue service during the 20xx tax_year org did not receive premiums from insurance or reinsurance business org ceased operations and went into run-off status in 20xx org provided for the reimbursements of premiums in the amount of dollar_figure for the cancellation of the vehicle service contracts by customers of the auto dealerships org reported gross_receipts of dollar_figure and dollar_figure for 20xx and 20xx respectively org’s gross_receipts consisted primarily of interest earned on its temporary savings there is no evidence of any notes executed with related parties the corporation reported gross_investment_income of dollar_figure in 20xx and dollar_figure in 20xx catalog number 20810w form 886-a publish no irs gov page of 7__ form 886-a explanations of items rev date name of taxpayer 20xx 20xx tax identification_number year period ended org schedule number or exhibit org’s gross_receipts are less than the dollar_figuredollar_figure limitation imposed by the pension funding equity act of however based on the sources of receipts reported on the 20xx and 20xx form_990 returns the premium income was not more than of the corporation’s gross_receipts there is no evidence of any other significant activities conducted by org during 20xx and 20xx at the end of 20xx org had reserves of approximately dollar_figure in cash unearned premiums totaled dollar_figure as of december 20xx it is expected that the reserves will be depleted by the end of 20xx the corporation plans to file a final return for the 20xx tax_year although org was in run-off status in 20xx and 20xx the corporation is deemed to be an insurance_company under subchapter_l of the internal_revenue_code however org does not qualify for tax-exempt status under sec_501 for the 20xx and 20xx tax years because it failed to meet the new requirements for tax-exempt status as described in the pension funding equity act of 20xx government ’s position internal_revenue_code sec_501 originally referred only to certain mutual insurance_companies or associations other than life or marine the tax_reform_act_of_1986 tra-86 eliminated the distinction between small_mutual insurance_companies and other small insurance_companies and extended exemption under sec_501 to all eligible small insurance_companies whether stock or mutual tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figure to dollar_figure therefore under tra to qualify for exemption as a small insurance_company the direct or net written premiums received by an organization could not exceed dollar_figure for a taxable_year the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could earn many taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations the assets produced substantial investment_income that was not taxed due to the tax-exempt status of the small insurance_companies congress intended to curb this loophole in the law by including language in section of the pension funding act of which one again changed the requirements for tax-exempt status for small property and casualty insurance_companies on april 20xx president bush signed h_r the pension funding equity act of p l one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify form 886-a catalog number 20810w page of 7__ publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date name of taxpayer explanations of items tax identification_number year period ended org 20xx 20xx as tax-exempt under sec_501 of the code or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report law prior_law sec_501 provides that certain entities are exempt from taxation included in these entities are i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure sec_501 if an entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of l r c _ sec_501 the prior_law was effective for tax years beginning after date through date the effective date of the pension funding equity act of current law gross_receipts for the year may not exceed dollar_figure and gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts premiums must be more than of the organization’s total gross_receipts mutual insurance_companies must meet either the above test or the following alternative test for tax years beginning after date an organization must meet the following two-part test to qualify for exemption under sec_501 the alternative test for a mutual_insurance_company does not apply if an employee of the company or a member of the employee’s family as defined in sec_2032a is an employee of another company exempt from tax or would be exempt under sec_501 department of the treasury-internal revenue service if an organization is in a receivership liquidation or similar proceeding under the supervision of a state court on date the new law applies to taxable years beginning after the date such proceeding ends or date whichever is earlier ' prior to the direct or net written premium ceiling was limited to dollar_figure the tax_reform_act_of_1986 increased the direct or net written premium ceiling to dollar_figure per year notice_2006_42 i r b date catalog number 20810w form 886-a publish no irs gov page of 7__ schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number year period ended 20xx 20xx the limitation to mutual companies and the limitation on employees are intended to address the conferees’ concern about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts under dollar_figure the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees it is intended that the provision not permit the new legislation amended sec_501 for tax years beginning after december 20xx the new law replaced the written premiums test with a gross_receipts and percentage of premiums test the new law placed an overall_limitation on the amount of gross_receipts small insurance_companies could earn for each taxable_year therefore for years beginning after december 20xx small insurance_companies can not have gross_receipts in excess of dollar_figuredollar_figure to qualify for tax-exempt status under sec_501 in addition of its total gross_receipts more than must be derived from premium income the facts present in this case clearly demonstrate that org does not meet the new requirements for tax-exempt status under sec_501 in 20xx and 20xx because its gross_receipts do not consists of adequate premiums to meet the test imposed by the new law during the 20xx org received only very minimal premium income while for 20xx it did not receive any premiums on the form_990 returns org reported premiums of only dollar_figure in 20xx and -dollar_figure in 20xx which represented reimbursement of premiums to consumers for cancellation of the vehicle service contracts the reimbursements in 20xx were reported on the return as a negative income item instead of reporting such reimbursements as an expense item based on the audit org’s gross_receipts for 20xx and 20xx are as follows premiums interest on ternporary savings dividends and interest from securities other income gross_receipts do gross_receipts exceed dollar_figuredollar_figure limitation of gross_receipts premiums do premiums exceed of gross_receipts 20xx 20xx -0- -0- -0- -0- no no no no form 886-a catalog number 20810w page 5of7____ publish no irs gov department of the treasury-internal revenue service form 886-a explanations of items rev date schedule number or exhibit tax identification_number name of taxpayer org year period ended 20xx 20xx does org meet the gross ‘receipts test does org qualify for exemption under sec_501 no no no no conclusion --1120pc 1120pc note as a stock corporation the alternative gross_receipts_test dollar_figure is not available to org such alternative test is available to mutual insurance_companies only in this case org does meet part-one of the dollar_figuredollar_figure gross_receipts limitation permitted for small the principal gross_receipts tests consist of two parts the corporation must satisfy both parts of the dollar_figuredollar_figure gross_receipts_test insurance_companies however org does not satisfy part-two of the gross_receipts_test because its premium income does not exceed of gross_receipts for 20xx and 20xx org must satisfy both parts of the dollar_figuredollar_figure gross_receipts_test in order to meet the new requirements for tax-exempt status under sec_501 of the code if org fails to meet either component of the two part test then it fails to qualify for exemption as a small insurance_company note as a stock corporation the alternative gross_receipts_test dollar_figure is not available to org based on the above analysis it is determined that org is properly recognized as a tax-exempt small insurance_company for years prior to december 20xx however due to the change in law the corporation no longer qualifies for tax-exempt status for the tax_year ended december 20xx and december 20xx because it fails to comply with the dollar_figuredollar_figure gross_receipts_test imposed by the pension funding equity act of as such it is recommended that org’s tax-exempt status under sec_501 be revoked effective january 20xx taxpayer’s position the proposed revocation issue was discussed with org’s representative attorney with co-5 during a telephone call held on march 20xx conclusion a org is an insurance_company pursuant to subchapter_l of the code for the taxable_year 20xx and 20xx b although org is an insurance_company pursuant to subchapter_l of the code it does not qualify as a tax- exempt small insurance_company because its gross_receipts do not consists of adequate premiums to meet the dollar_figuredollar_figure gross_receipts_test as described in the pension funding equity act of required of entities that qualify for exemption under sec_501 of the internal_revenue_code form 886-a catalog number 20810w page 6of7_ publish no irs gov department of the treasury-internal revenue service form 886-a name of taxpayer rev date explanations of item sec_12 20xx 20xx tax identification_number year period ended org schedule number or exhibit c therefore revocation of org’s tax-exempt under sec_501 is proposed effective january 20xx d org is required to file an income_tax return for calendar years ended december 20xx and december 20xx publish no irs gov department of the treasury-internal revenue service catalog number 20810w form 886-a page of7____
